UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Summary Independent Auditors' Report 3 Audit Committee’s Report 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Financial Position 7 Consolidated Statement of Changes in Equity 8-9 Consolidated Statement of Cash Flows 10-11 Notes to the Consolidated Financial Statements 1) General information 12 20) Financial assets and liabilities held for trading 96 2) Significant accounting practices 12 21) Financial assets available for sale 100 3) Risk Management 38 22) Investments held to maturity 101 3.1. Credit risk 39 23) Assets pledged as collateral 101 3.2. Market risk 49 24) Loans and advances to banks 102 3.3. Liquidity risk 58 25) Loans and advances to customers 102 3.4. Fair value of financial assets and liabilities 65 26) Non-current assets held for sale 103 3.5. Capital management 70 27) Investments in associated companies 104 3.6. Insurance risk 74 28) Joint ventures 106 4) Estimates and judgments 80 29) Property and equipment 107 5) Operating segments 83 30) Intangible assets and goodwill 109 6) Net interest income 87 31) Other assets 110 7) Net fee and commission income 88 32) Deposits from banks 111 8) Net gains/(losses) on financial instruments classified as held for trading 88 33) Deposits from customers 111 9) Net gains/(losses) on financial instruments classified as available for sale 88 34) Funds from securities issued 111 10) Net gains/(losses) of foreign currency transactions 88 35) Subordinated debt 113 11) Income from insurance and pension plans 89 36) Insurance technical provisions and pension plans 115 12) Impairment of loans and advances 89 37) Supplemental pension plans 122 13) Personnel expenses 90 38) Other provisions 125 14) Other administrative expenses 90 39) Other liabilities 128 15) Depreciation and amortization 90 40) Equity 129 16) Other operating income/(expenses) 91 41) Transactions with related parties 131 17) Income tax and social contribution 91 42) Off-balance sheet commitments 134 18) Earnings per share 95 43) Recent Acquisitions 134 19) Cash and balances with banks 95 44) Standards and interpretations of standards that are not yet effective 135 45) Subsequent events 136 2 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Independent Auditors' Report INDEPENDENT AUDITORS ' REPORT ON THE CONSOLIDATED FINANCIAL STATEMENTS To the Board of Directors and Shareholders Banco Bradesco S.A. Osasco – SP We have audited the accompanying consolidated financial statements of Banco Bradesco S.A. (“Bradesco”), which comprise the consolidated statement of financial position as at December 31, 2012, the consolidated statements of income, comprehensive income, changes in shareholders' equity and cash flows for the year then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal controls relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Banco Bradesco S.A., as at December 31, 2012, and of its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter The consolidated financial statements of Bradesco for the year ended December 31, 2010, were audited by another auditor who expressed an unmodified opinion on those statements on April 14, 2011. Osasco, March 22, 2013 Original report in Portuguese signed by KPMG Auditores Independentes CRC 2SP014428/O-6 Cláudio Rogélio Sertório Accountant CRC 1SP212059/O-0 Bradesco 3 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Audit Comittee’s Report Bradesco Financial Conglomerate Audit Committee´s Report on financial statements prepared in accordance with International Financial Reporting Standards (IFRS) In addition to the Audit Committee's Report related to the consolidated financial statements of Banco Bradesco S.A. for the year ended December 31, 2012, issued on January 25, 2013, we have also analyzed the financial statements prepared in accordance with International Financial Reporting Standards. As mentioned in the report referred to above, our analysis has taken into consideration the work carried out by independent auditors and the evaluation of internal controls maintained by the various financial areas of Bradesco financial conglomerate, mainly Internal Audit, Risk Management and Compliance areas. Management has the responsibility of defining and implementing accounting and management information systems that produce the consolidated financial statements of Bradesco and its subsidiaries, in compliance with Brazilian and international accounting standards. Management is also responsible for processes, policies and procedures for internal controls that ensure the safeguarding of assets, timely recognition of liabilities and risk management for Bradesco Organization transactions. Independent Auditors are responsible for auditing the financial statements and for issuing an auditing report on their compliance with applicable accounting principles. The responsibility of internal auditors is to assess the quality of Bradesco Organization's internal control systems and the regularity of policies and procedures determined by Management, including those used to prepare accounting and financial reports. The Audit Committee is responsible for evaluating the quality and effectiveness of the internal and independent auditors' work, the effectiveness and adequacy of the Bradesco Organization's internal control systems, and also for analyzing financial statements in order to issue, when applicable, pertinent recommendations. Based on the review and discussions mentioned above, the Audit Committee recommends that the Board of Directors approves the audited financial statements for the year ended December 31, 2012, prepared in accordance with International Financial Reporting Standards. Cidade de Deus, Osasco, SP, March 21, 2013 CARLOS ALBERTO RODRIGUES GUILHERME (Coordinator) JOSÉ LUCAS FERREIRA DE MELO ROMULO NAGIB LASMAR OSVALDO WATANABE 4 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Income R$ thousand Note Years ended December 31 Interest and similar income 83,133,716 82,367,272 63,772,183 Interest and similar expenses (39,640,751) (46,755,986) (31,000,892) Net interest income 6 Fee and commission income 12,841,186 10,868,311 9,421,485 Fee and commission expenses (36,391) (33,978) (26,947) Net fee and commission income 7 Net gains/(losses) on financial instruments classified as held for trading 8 2,110,113 (608,270) 2,212,733 Net gains/(losses) on financial instruments classified as available for sale 9 1,895,974 365,302 754,416 Net gains/(losses) of foreign currency transactions 10 (951,385) 2,625,813 (682,961) Income from insurance and pension plans 11 1,413,016 3,076,175 2,577,730 Operating income Impairment of loans and advances 12 (11,510,179) (8,296,151) (5,756,125) Personnel expenses 13 (11,656,422) (11,150,970) (8,794,017) Other administrative expenses 14 (11,900,383) (11,477,134) (9,761,445) Depreciation and amortization 15 (2,538,260) (2,120,335) (1,966,433) Other operating income/(expenses) 16 (8,528,664) (4,858,702) (6,002,663) Operating expense Income before income taxes and equity in the earnings of associates Equity in the earnings of associates 27 870,662 682,122 577,053 Income before income taxes Income tax and social contribution 17 (4,150,538) (3,594,027) (5,271,924) Net income for the year Attributable to shareholders: Controlling shareholders 11,291,570 10,958,054 9,939,575 Non-controlling interest 60,124 131,388 112,618 Basic and diluted income per share based on the weighted average number of shares attributable to shareholders (expressed in R$ per share): – Earnings per ordinary share 18 2.83 2.74 2.52 – Earnings per preferred share 18 3.12 3.01 2.77 The Notes are an integral part of the Consolidated Financial Statements. Bradesco 5 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Consolidated Statement of Comprehensive Income R$ thousand Years ended December 31 Net income for the year Unrealized gains/(losses) on financial assets available for sale 7,679,798 (763,425) 651,063 Exchange differences on translations of foreign operations 46,196 389 (11,708) Tax effect (3,080,317) 294,823 (255,742) Total comprehensive income for the year Attributable to shareholders: Controlling shareholders 15,937,247 10,489,841 10,323,188 Non-controlling interest 60,124 131,388 112,618 The Notes are an integral part of the Consolidated Financial Statements. 6 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Financial Position R$ thousand December 31 Note Assets Cash and balances with banks 19 59,992,777 93,777,577 Financial assets held for trading 20a 111,839,567 96,597,077 Financial assets available for sale 21 81,560,848 45,248,398 Investments held to maturity 22 3,715,673 4,110,987 Assets pledged as collateral 23 106,133,299 97,122,080 Loans and advances to banks 24 92,821,233 72,663,890 Loans and advances to customers, net of impairment 25 269,652,428 245,874,949 Non-current assets held for sale 26 533,062 445,351 Investments in associated companies 27 2,754,998 2,390,466 Property and equipment, net of accumulated depreciation 29 4,532,355 4,267,218 Intangible assets and goodwill, net of accumulated amortization 30 7,755,665 7,216,697 Taxes to be offset 17g 5,346,693 4,572,927 Deferred income tax assets 17c 17,983,558 17,093,388 Other assets 31 36,564,543 30,705,887 Total assets Liabilities Deposits from banks 32 220,826,288 204,290,176 Deposits from customers 33 210,771,310 216,320,938 Financial liabilities held for trading 20b 4,049,982 747,210 Funds from securities issued 34 51,552,093 41,630,969 Subordinated debt 35 34,851,714 26,910,091 Insurance technical provisions and pension plans 36 118,768,720 99,112,321 Other provisions 38 21,047,193 17,926,450 Current income tax liabilities 3,354,128 2,758,978 Deferred income tax liabilities 17c 3,091,667 2,246,508 Other liabilities 39 61,527,214 50,761,157 Total liabilities Equity 40 Share capital 30,100,000 30,100,000 Treasury shares (197,301) (183,109) Capital reserves 35,973 35,973 Profit reserves 34,189,383 26,732,531 Additional paid-in capital 70,496 70,496 Other comprehensive income 6,396,736 1,751,059 Retained earnings 542,422 632,096 Equity attributable to controlling shareholders Non-controlling interest Total equity Total liabilities and equity The Notes are an integral part of the Consolidated Financial Statements. Bradesco 7 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Consolidated Statement of Changes in Equity R$ thousand Share capital Treasury shares Capital reserves Revenue reserves Additional paid-in capital Other comprehensive income Retained earnings Equity attributable to controlling shareholders Non-controlling interest Total equity Legal Statutory Balance on December 31, 2009 Net income - 9,939,575 9,939,575 112,618 10,052,193 Financial assets available for sale - 390,638 - 390,638 - 390,638 Foreign currency translation adjustment - (7,025) - (7,025) - (7,025) Comprehensive income - Decrease of non- controlling shareholders’ interest - (79,536) - - (79,536) (429,571) (509,107) Purchase of treasury shares - (14,789) - (14,789) - (14,789) Cancellation of treasury shares - 193,614 - - (193,614) - Transfers to reserves - - - 501,083 6,151,847 - - (6,652,930) - - - Capital increase with reserves 2,000,000 - - - (2,000,000) - Capital increase 1,500,000 - 1,500,000 - 1,500,000 Capital to pay in (1,500,000) - (1,500,000) - (1,500,000) Interest on equity and dividends - (3,369,083) (3,369,083) (30,969) (3,400,052) Balance on December 31, 2010 Net income - 10,958,054 10,958,054 131,388 11,089,442 Financial assets available for sale - (468,447) - (468,447) - (468,447) Foreign currency translation adjustment - 234 - 234 - 234 Comprehensive income - Purchase of treasury shares - (173,060) - (173,060) - (173,060) Increase of non-controlling shareholders’ interest - 42,483 42,483 Premium on share subscription - - 11,441 - 11,441 - 11,441 Transfers to reserves - - - 551,413 6,736,518 - - (7,287,931) - - - Capital increase with reserves 100,000 - (62,614) (37,386) - Capital increase 1,500,000 - 1,500,000 - 1,500,000 Interest on equity and dividends - (3,740,410) (3,740,410) (38,154) (3,778,564) Balance on December 31, 2011 The Notes are an integral part of the Consolidated Financial Statements. 8 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Changes in Equity (continued) R$ thousand Share capital Treasury shares Capital reserves Revenue reserves Additional paid-in capital Other comprehensive income Retained earnings Equity attributable to controlling shareholders Non- controlling interest Total equity Legal Statutory Balance on December 31, 2011 Net income - 11,291,570 11,291,570 60,124 11,351,694 Financial assets available for sale - 4,617,960 - 4,617,960 - 4,617,960 Foreign currency translation adjustment - 27,717 - 27,717 - 27,717 Comprehensive income - Purchase of treasury shares - (14,192) - (14,192) - (14,192) Decrease of non-controlling shareholders’ interest - (1,499) (1,499) Capital transaction – Banco BERJ - (29,394) - - - (29,394) - (29,394) Transfers to reserves - - - 569,062 6,917,184 - - (7,486,246) - - - Interest on equity and dividends - (3,894,998) (3,894,998) (92,992) (3,987,990) Balance on December 31, 2012 Consists mainly of unrealized gains/losses from investment securities, classified as available for sale (Notes 21 and 23), of which the cumulative tax effects amount to R$ 4,265,009 thousand (2011 – R$ 1,184,692 thousand); On June 10, 2010, the Special Shareholders’ Meeting decided to implement a stock dividend of one new share for each ten held of the same class in order for shareholders to increase their holdings, without a change in resources. Therefore, all the numbers of shares, presented during previous periods were adjusted to reflect the share split in the proportion of one new share for every ten held. It was decided in the same Meeting to increase the capital with reserves in the amount of R$ 2,000,000 thousand – R$ 1,000,000 thousand in ordinary shares and R$ 1,000,000 thousand in preferred shares; On December 17, 2010, the Special Shareholders’ Meeting approved an increase in Share Capital, in the amount of R$ 1,500,000 thousand, raising it from R$ 28,500,000 thousand to R$ 30,000,000 thousand, with the issuance of 62,344,140 new, nominative, book entry shares, with no par value, being 31,172,072 ordinary shares and 31,172,068 preferred shares, based on the private subscription by shareholders during the period from December 29, 2010 to January 31, 2011 in proportion to the shares each one held on the date of the Meeting, to be paid up in cash on February 18, 2011. The excess used to increase share capital amounting to R$ 11,441 thousand calculated as the difference between the issue price and the share sale price, was recognized in the "Capital Reserve” account; and The Annual General Meeting held on March 10, 2011 decided to increase share capital by R$ 100,000 thousand, from R$ 30,000,000 thousand to R$ 30,100,000 thousand, without issuing shares, by using part of the "Capital Reserve” and “Profit Reserve - Legal Reserve" accounts. The Notes are an integral part of the Consolidated Financial Statements. Bradesco 9 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Cash Flows R$ thousand Years ended December 31 Operating activities Income before income taxes 14,683,469 Adjustments to reconcile income before income tax to net cash flow from operating activities: Impairment of loans and advances 11,510,179 8,296,151 5,756,125 Changes in the insurance technical provisions and pension plans 23,326,101 18,212,405 14,294,976 Net gains from disposals on assets available for sale (2,895,780) (238,606) (645,216) Expenses with other provisions 4,254,617 5,653,084 3,562,362 Deferred selling expenses (insurance) (128,005) (97,748) (76,996) Impairment of assets 1,697,474 5,126 26,493 Depreciation 1,037,135 990,092 956,092 Amortization of intangible assets 1,501,125 1,130,243 1,010,341 Equity in the earnings of associates (870,662) (682,122) (577,053) Losses on disposal of non-current assets held for sale 203,885 237,727 292,595 Net losses from disposal of property and equipment 5,157 8,596 12,148 Gain on d isposal of investments in associated companies (793,360) - - Changes in assets and liabilities: (Increase)/decrease in compulsory deposits in the Central Bank 23,258,340 (6,013,739) (47,273,389) Increase in loans and advances to banks (53,931,816) (25,693,398) (29,473,272) Increase in loans and advances to customers (78,968,355) (88,088,656) (81,584,730) (Increase)/decrease in financial assets held for trading 23,159,361 (75,106,993) (36,900,513) Increase in other assets (6,299,821) (6,410,870) (1,501,595) Increase in deposits from banks 30,454,440 50,571,306 62,708,679 Increase in deposits from customers 7,379,033 38,975,249 32,148,572 Increase in financial liabilities held for trading 3,302,772 14,243 200,545 Decrease in insurance technical provisions and pension plans (3,669,702) (2,593,130) (3,398,827) Decrease in other provisions (1,133,874) (1,054,500) (1,086,979) Increase in other liabilities 21,006,607 8,852,270 9,209,750 Interest received 67,006,786 64,161,337 52,844,025 Interest paid (26,846,989) (33,332,306) (20,474,472) Income tax and social contribution paid (6,226,483) (5,383,283) (3,196,072) Other changes in taxes (1,227,999) (4,156,577) (500,862) Net cash provided by/(used in) operating activities Investing activities Acquisitions of subsidiaries, net of cash and cash equivalents paid (2,552) (214,676) (226,765) Acquisitions of financial assets available for sale (163,462,843) (19,055,607) (41,287,204) Proceeds from sale of financial assets available for sale 115,239,210 32,753,402 9,405,730 Redemption of investments held to maturity 699,982 105,722 89,844 Disposal of non-current assets held for sale 266,123 228,958 327,377 Acquisition of investments in associated companies (97,432) (111,826) (786,688) Disposal of investments in associated companies 920,416 - - Dividends received from investments in associated companies 476,506 489,200 496,698 Acquisition of property and equipment (1,675,016) (1,698,704) (1,356,856) Disposal of property and equipment 367,587 102,079 123,876 Acquisition of intangible assets (2,567,529) (3,232,620) (1,695,177) Dividends received 117,684 126,696 109,200 Interest received 4,920,612 7,190,077 5,494,551 10 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statement of Cash Flows (continued) R$ thousand Years ended December 31 Net cash provided by/(used in) investing activities Financing activities Funds from securities issued 24,448,024 28,212,490 12,815,608 Payment of funds from securities issued (19,956,590) (5,679,892) (3,725,745) Issuance of subordinated debts 12,997,694 9,505,799 1,282,600 Payment of subordinated debts (4,493,518) (6,542,624) (828,351) Premium on share subscription - 11,441 - Capital increase in cash - 1,500,000 - Acquisition of treasury shares (14,192) (173,060) (14,789) Capital transaction (29,394) - - Increase/(decrease) of non-controlling interest (1,499) 42,483 (448,060) Interest paid (5,261,001) (2,342,856) (1,611,252) Interest on equity and dividends paid (3,839,385) (3,568,337) (2,914,982) Net cash provided by financing activities Increase/(decrease) in cash and cash equivalents Cash and cash equivalents At the beginning of the year 36,853,126 36,265,611 89,359,152 At the end of the year 47,518,411 36,853,126 36,265,611 Increase/(decrease) in cash and cash equivalents Non-cash transactions Credit operations transferred to non-current assets 836,930 758,757 988,702 Dividends and interest on equity declared but not yet paid 2,396,306 2,519,378 2,029,222 Unrealized gains/losses on securities available for sale 4,617,960 468,447 (390,638) The Notes are an integral part of the Consolidated Financial Statements. Bradesco 11 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 1) General information Banco Bradesco S.A. and subsidiaries (“Bradesco”, the “Bank”, the “Company” or the “Organization”) is a publicly-traded company established according to the laws of the Federative Republic of Brazil with headquarters in the city of Osasco, state of São Paulo, Brazil. Bradesco is a bank that provides multiple services within two segments: banking and insurance. The Bank complies with Brazilian banking regulations and operates throughout all of Brazil. The banking segment includes a number of areas in the banking activities, serving individual and corporate customers in the following operations: investment banking, national and international banking operations, asset management operations and consortium administration. The insurance segment covers auto, health, life, accident and property insurance and pension plans as well as capitalization bonds. The retail banking products include demand deposits, savings deposits, time deposits, mutual funds, foreign exchange services and a range of credit operations, including overdrafts, credit cards and loans with repayments in installments. The services provided to corporate entities include fund management and treasury services, foreign exchange operations, corporate finance and investment banking services, hedge and finance operations including working capital financing, leasing and loans with repayments in installments. These services are provided, mainly, in domestic markets, but also include international services on a smaller scale. The Organization was originally listed on the São Paulo Stock Exchange (“BM&FBovespa”) and then subsequently on the New York Stock Exchange (“NYSE”). The consolidated financial statements were approved by the Board of Directors on March 22, 2013. 2) Significant accounting practices These consolidated financial statements of the Organization were prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The consolidated financial statements include the consolidated statement of financial position, consolidated statement of income, consolidated statement of comprehensive income, consolidated statement of changes in equity and consolidated statement of cash flows as well as the notes to the consolidated financial statements. The consolidated financial statements have been prepared on the historical cost basis except for the following material items in the statement of financial position: financial assets available for sale measured at fair value, assets and liabilities held for trading measured at fair value, and financial instruments at fair value through profit or loss that are measured at fair value and the liability for defined benefit obligations is recognized as the present value of the defined benefit obligation less the net total of the plan assets, plus unrecognized actuarial gains, less unrecognized past service cost and unrecognized actuarial losses. The Organization has classified its expenses according to their nature. The consolidated statement of cash flows shows the changes in cash and cash equivalents during the year arising from operating, investing and financing activities. Cash and cash equivalents include highly liquid investments. Note 19 details the accounts of the consolidated statement of financial position comprising cash and cash equivalents. The consolidated statement of cash flows is prepared using the indirect method. Accordingly, the income before taxes and the participation of non-controlling interests were adjusted by non-cash items such as gains or losses, on provisions, depreciation, amortization and losses due to impairment of loans and advances. The interests received and paid are classified as operating cash flows. 12 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The preparation of the consolidated financial statements requires the adoption of estimates and assumptions which affect the reported amounts of assets and liabilities, as well as the disclosure of contingent assets and liabilities at the date of the financial statements, and the profit and loss amounts for the year. The consolidated financial statements also reflect various estimates and assumptions, including, but not limited to, adjustments to the provision for impairment losses of loans and advances, estimates of the fair value of financial instruments, depreciation and amortization, impairment of losses in assets, the useful life of intangible assets, evaluation of the realization of tax assets, assumptions for the calculation of technical provisions for insurance, supplemental pension plans and capitalization bonds, provisions for contingencies and provisions for potential losses arising from fiscal and tax uncertainties. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 4. The accounting policies listed below were used in all the periods presented and by all the companies of the Organization. a) Consolidation The consolidated financial statements include the financial statements of Bradesco and those of its direct and indirect subsidiaries, including jointly-controlled entities, as well as exclusive mutual funds and special purpose entities. The main subsidiaries included in the consolidated financial statements are as follows: Shareholding interest (%) Activity December 31 Alvorada Cartões, Crédito Financiamento e Investimento S.A. Banking 100.00 100.00 Banco Alvorada S.A. Banking 99.95 99.95 Banco Bradesco Financiamentos S.A. Banking 100.00 100.00 Banco Bankpar S.A Banking 100.00 100.00 Banco Boavista Interatlântico S.A. Banking 100.00 100.00 Banco Bradesco Argentina S.A. Banking 99.99 99.99 Banco BERJ S.A. (1) Banking 100.00 96.23 Banco Bradescard S.A. Cards 100.00 100.00 Banco Bradesco BBI S.A. Investment bank 98.35 98.35 Banco Bradesco Cartões S.A. Cards 100.00 100.00 Bradesco Administradora de Consórcios Ltda. Consortium Management 100.00 100.00 Bradseg Participações S.A. Holding 100.00 100.00 Bradesco Auto/RE Cia. de Seguros Insurance 100.00 100.00 Bradesco Capitalização S.A. Capitalization 100.00 100.00 Odontoprev S.A. Dental Health 43.50 43.50 Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00 100.00 Ágora Corretora de Títulos e Valores Mobiliários S.A. Broker 100.00 100.00 Bradesco S.A. Corretora de Títulos e Valores Mobiliários Broker 100.00 100.00 Bradesco Saúde S.A. Insurance/Health 100.00 100.00 Bradesco Seguros S.A. Insurance 100.00 100.00 Bradesco Vida e Previdência S.A. Pension plan/Insurer 100.00 100.00 Bradesplan Participações Ltda. Holding 100.00 100.00 BRAM – Bradesco Asset Management S.A. DTVM Asset Management 100.00 100.00 Tempo Serviços Ltda. Service Provider 100.00 100.00 União de Participações Ltda. Holding 100.00 100.00 Increase in equity interest through share acquisition in May and June 2012; Current name of Banco Ibi S.A; and Consolidated based on control obtained through its shareholders agreement. Bradesco 13 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i. Subsidiaries Subsidiaries are all of the companies over which the Organization has control, i.e., for which it has control of the majority of the voting rights. There may still be control when the Organization has direct or indirect power to govern financial and operational policies of the entity so as to obtain benefits from its activities, even if the percentage that the Organization holds in the equity capital is less than 50%. The existence and effect of potential voting rights that are currently exercisable are considered when assessing whether the Organization controls another entity. The subsidiaries are fully consolidated from the date on which the control is transferred to the Organization and cease to be consolidated from the date that control ceases. The results of the subsidiaries acquired or sold during the years are included in the consolidated financial statements as from the effective acquisition date or up to the effective date on which the control ceases. For acquisitions meeting the definition of a business, the purchase method of accounting is used. The cost of an acquisition is measured as the fair value of the consideration given, including assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date, irrespective of the extent of any non-controlling interest. The excess of the consideration given over the fair value of the Organization’s share of the identifiable net assets and non-controlling interest acquired is recorded as goodwill. Any goodwill arising from business combinations is tested for impairment at least once a year and whenever events or changes in circumstances may indicate the need for impairment write-down. If the cost of acquisition is less than the fair value of the Organization’s share of the net assets acquired, the difference is recognized directly in the consolidated statement of income. For acquisitions not meeting the definition of a business, the Organization allocates the cost between the individual identifiable assets and liabilities. The cost of acquired assets and liabilities is determined by (a) recognizing financial assets and liabilities at their fair value at the acquisition date; and (b) allocating the remaining balance of the cost of purchasing assets and assuming liabilities to individual assets and liabilities, other than financial instruments, based on their relative fair values at the acquisition date. ii. Associated companies Companies are classified as associated companies if the Organization has significant influence, but not control, over the operating and financial management policy decisions. Normally significant influence is presumed when the Organization holds in excess of 20%, but no more than 50%, of the voting rights. Even if less than 20% of the voting rights are held, the Organization could still have significant influence through its participation in the management of the investee or on its Board of Directors, providing it has executive power; i.e. voting power. Investments in associated companies are recorded in the Organization's consolidated financial statements using the equity method and are initially recognized at cost. The investments in associates include goodwill (net of any impairment losses) identified at the time of acquisition. 14 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iii. Joint ventures The Organization has contractual agreements in whichtwo or more parties undertake activities subject to joint control. Joint control is the contractual sharing of control over an activity and it exists only if strategic, financial and operating decisions are made on a unanimous basis by the parties. Investments in joint ventures are recorded in the consolidated financial statements of the Organization using the proportionate consolidation method. See Note 28 for summarized financial information about jointly controlled entities. iv. Special purpose entities Even if there is no shareholder relationship, special purpose entities (SPEs) are consolidated in accordance with SIC-12 (Consolidation of Special Purpose Entities), if the Organization controls them from an economic perspective. When assessing whether the Organization controls a SPE, in addition to the criteria in IAS 27, it evaluates a range of factors, including whether: (a) the activities of the SPE are being conducted on the Organization’s behalf according to its specific business needs so that the Organization obtains the benefits from the SPE’s operations; or (b) the Organization has the decision-making power to obtain the majority of the benefits of the activities of the SPE or the Organization has delegated these decision-making powers by setting up an ‘autopilot’ mechanism; or (c) the Organization has the rights to obtain the majority of the benefits from the activities of the SPE and therefore may be exposed to risks incurred due to the activities of the SPE; or (d) the Organization retains the majority of the residual or ownership risks related to the SPE or its assets in order to obtain the benefits from its activities. Whenever there is a change in the substance of the relationship between the Organization and the SPE, the Organization reassesses the continued appropriateness of consolidation. Indicators for a re-assessment of consolidation are, in particular, changes in ownership of the SPE, changes in contractual arrangements, and changes in the financial structure. v. Transactions with and interest of non-controlling shareholders The Organization applies a policy of treating transactions with non-controlling interests as transactions with equity owners of the Bank. For purchases of equity from non-controlling interests, the difference between any consideration paid and the share of the carrying value of net assets of the subsidiary acquired is recorded in equity. Gains or losses on sales to non-controlling shareholders are also recorded in equity. Profits or losses attributable to non-controlling interests are presented in the consolidated statements of income under this title. vi. Balances and transactions eliminated in the consolidation Intra-group transactions and balances (except for foreign currency transaction gains and losses) are eliminated in the consolidation process, including any unrealized profits or losses resulting from operations between the companies except when unrealized losses indicate an impairment of the asset transferred which should be recognized in the consolidated financial statements. Consistent accounting policies as well as similar valuation methods for similar transactions, events and circumstances are used throughout the Organization for the purposes of consolidation. Bradesco 15 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements b) Foreign currency translation i. Functional and presentation currency Items included in the financial statements of each of the Organization’s entities are measured using the currency of the primary economic environment in which each entity operates (the functional currency). The consolidated financial statements are presented in Brazilian Reais (R$), which is the Organization’s presentation currency. The domestic and foreign subsidiaries adopted the Real as their functional currency, except the subsidiary in Mexico, which adopted the Mexican Peso as its functional currency. ii. Transactions and balances Foreign currency transactions, which are denominated or settled in a foreign currency, are translated into the functional currency using the exchange rates prevailing on the dates of the transactions. Monetary items denominated in foreign currency are translated at the closing exchange rate as at the reporting date. Non-monetary items measured at historical cost denominated in a foreign currency are translated at the exchange rate on the date of initial recognition; non-monetary items in a foreign currency that are measured at fair value are translated using the exchange rates on the date when the fair value was determined. Foreign exchange gains and losses resulting from the settlement of foreign currency transactions and from the translation at each period exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the consolidated statement of income – “Net gains/(losses) of foreign currency transactions”. In the case of changes in the fair value of monetary assets denominated in foreign currency classified as available for sale, a distinction is made between translation differences resulting from changes in amortized cost of the security and other changes in the carrying amount of the security. Translation differences related to changes in the amortized cost are recognized in the consolidated statement of income, and other changes in the carrying amount, except impairment, are recognized in equity. iii. Foreign operations The results and financial position of all foreign operations (none of which has the currency of a hyperinflationary economy) that have a functional currency different from the presentation currency are translated into the presentation currency as follows: · Assets and liabilities for each consolidated statement of financial position presented are translated at the closing rate at the reporting date; · Income and expenses for each consolidated statement of income are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rate prevailing on the transaction dates, in which case income and expenses are translated at the rates in effect on the dates of the transactions); and 16 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · All resulting exchange differences are recognized in other comprehensive income. Exchange differences arising from the above process are reported in equity as “Foreign currency translation adjustment”. On consolidation, exchange differences arising from the translation of the net investment in foreign entities are taken to ‘Other comprehensive income’. If the operation is a non-wholly owned subsidiary, then the relevant proportionate share of the transaction difference is allocated to the non-controlling interest. When a foreign operation is partially sold or disposed, such exchange differences, which were recognized in equity, are recognized in the consolidated statement of income as part of the gain or loss on sale. c) Cash and cash equivalents Cash and cash equivalents include: cash, bank deposits, unrestricted balances held with the Central Bank of Brazil and other highly liquid short–term investments, with original maturities of three months or less and are subject to insignificant risk of changes in fair value, used by the Organization to manage its short-term commitments. See Note 19 (b) – “Cash and cash equivalents”. Cash and cash equivalents are held at amortized cost in the statement of financial position. d) Sale and repurchase agreements Securities sold subject to repurchase agreements are reclassified in the consolidated financial statements as “Assets pledged as collateral” when the purchaser has the right to sell or repledge the asset. The counterparty liability is included in “Deposits from Banks - Funding in the open market”. Securities purchased under agreements to resell are recorded as loans and advances to other banks or customers, as appropriate. The difference between sale and repurchase price is treated as interest in the consolidated statement of income and recognized over the life of the agreements using the effective interest rate method. e) Financial assets and liabilities i. Financial assets The Organization classifies financial assets in the following categories: measured at fair value through profit or loss, available for sale, held to maturity and loans and receivables. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of financial assets upon initial recognition. • Measured at fair value through profit or loss Financial assets are initially recorded at fair value with subsequent changes to the fair value recognized immediately in profit or loss. These assets can be subdivided into two distinct classifications at the time of initial recognition: financial assets designated at fair value through profit or loss and financial assets held for trading. Bradesco 17 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements - Financial assets designated at fair value through profit or loss The Organization does not have any financial assets designated at fair value through profit or loss. - Financial assets held for trading A financial asset is classified as held for trading if it is acquired by Management for the purpose of selling it in the short term or if it is part of a portfolio of identified financial instruments that are managed together for short-term profit or taking a position. Derivative financial instruments are also categorized as held for trading, unless they are designated as hedging instruments. Financial assets held for trading are initially recognized in the consolidated statement of financial position at fair value and the transaction costs are recorded directly in the consolidated statement of income. Realized and unrealized gains and losses arising from changes in fair value are recognized directly in the consolidated statement of income under “Net gains and losses from financial instruments held for trading.” Interest income and expense and foreign exchange differences on financial assets held for trading are included in “Net interest income”. · Financial assets available for sale Financial assets available-for-sale are non-derivative financial assets that are intended to be held for an indefinite period of time, which may be sold in response to needs for liquidity or changes in interest rates, exchange rates or equity prices or that are not classified as loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss. Financial assets available-for-sale are initially recognized at fair value, which is the cash consideration including any transaction costs and measured, subsequently, at fair value with gains and losses being recognized in the consolidated statement of comprehensive income, except for impairment losses and foreign exchange gains and losses, until the financial asset is derecognized. If a financial asset available-for-sale is determined to be impaired, the cumulative gain or loss previously recognized in other comprehensive income is recognized in the consolidated statement of income. Interest is recognized in the consolidated statement of income using the effective interest method. Dividends on available-for-sale equity instruments are recognized in the consolidated statement of income in ‘Dividend income’ when the Organization’s right to receive payment is established. Exchange gains and losses on investments in debt securities classified as available for sale are recognized in the consolidated statement of income, except when they relate to foreign subsidiaries with a functional currency different from that of the Organization. · Investments held to maturity Investments held to maturity are non-derivative financial assets with fixed or determinable payments and fixed term maturities, which the Organization has the positive intention and ability to hold to maturity, and are not designated to be at fair value through profit or loss or available for sale and do not meet the definition of loans and receivables. 18 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Investments held to maturity are recognized initially at fair value including direct and incremental costs, and are subsequently recorded at amortized cost, using the effective interest rate method. Interest on investments held-to-maturity is included in the consolidated statement of income and reported as ‘Interest and similar income’. In the case of impairment, the impairment loss is reported as a deduction from the carrying value of the investment and is recognized in the consolidated statement of income. · Loans and receivables Loans and receivables are non-derivative financial assets having fixed or determinable payments that are not quoted in an active market and that the Organization has no intention of selling, neither immediately or in the short term. Loans and receivables are initially measured at their fair value plus direct transaction costs and are subsequently valued at amortized cost using the effective interest rate method. Loans and receivables are reported in the consolidated statement of financial position as loans and advances to banks or customers. Interest on loans is included in the consolidated statement of income and is reported as “Interest and similar income”. In the case of impairment, the impairment loss is reported as a deduction in carrying amount of loans and advances, and is recognized in the consolidated statement of income as impairment of loans and advances. ii. Financial liabilities The Organization classifies its financial liabilities under the following categories: measured at fair value through profit and loss and amortized cost. · Measured at fair value through profit and loss These financial liabilities are recorded and measured at fair value and the respective changes in fair value are immediately recognized in the income statement. These liabilities can be subdivided into two different classifications upon initial recognition: financial liabilities designated at fair value through profit and loss and financial liabilities held for trading. - Financial liabilities designated at fair value through profit and loss The Organization does not have any financial liability classified at fair value through profit and loss in income. - Financial liabilities held for trading Financial liabilities for trading recognized by the Organization correspond to derivative financial instruments unless they are designated for hedging purposes. Liabilities held for trading are initially recognized at fair value in the consolidated statement of financial position and their costs of transactions are recorded directly in the consolidated statement of income for the period. All realized and unrealized changes in fair value are recognized in the consolidated statement of income in “Net gains and losses from financial instruments held for trading.” Interest expense and foreign exchange differences on financial liabilities held for trading are included in “net interest income”. Bradesco 19 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · Financial liabilities at amortized cost These are financial liabilities that are not classified to be at fair value through profit or loss, initially, are recognized at fair value and, subsequently, are measured at amortized cost. They include deposits from banks and customers, securities issued and subordinated debt securities, among others. iii. Derivative financial instruments and hedge transactions Derivatives are initially recognized at fair value on the date the derivatives’ contract is signed and are, subsequently, re-measured at their fair values with the changes recognized in the income statement under “Net gains and losses from financial instruments for trading.” The calculation of fair value considers the credit risk of the counterparties. Fair values are obtained from quoted market prices in active markets (for example, for exchange-traded options), including recent market transactions, and valuation techniques (for example for swaps and foreign currency transactions), such as discounted cash-flow models and options-pricing models, as appropriate. The Organization has not designated any transactions as hedges for accounting purposes. Certain derivatives embedded in other financial instruments are treated as separate derivatives when their economic characteristics and risks are not closely related to those of the host contract and the host contract is not recorded at fair value through profit or loss. These embedded derivatives are separately accounted for at fair value, with changes in fair value recognized in the consolidated statement of income. iv. Recognition Initially, the Organization recognizes loans and advances, deposits, securities issued and subordinated debts at the date on which they are originated. All other financial assets and liabilities are recorded on the trade date, in accordance with the contractual provisions of the instrument. v. Derecognition Financial assets are derecognized when the contractual rights to receive the cash flows from these assets have ceased to exist or the assets have been transferred and, substantially, all the risks and rewards of ownership of the assets are also transferred. Financial liabilities are derecognized when they have been discharged paid, redeemed, cancelled or expired. vi. Offsetting financial instruments Financial assets and liabilities are offset and the net amount reported in the consolidated statement of financial position when, the Organization has the intention and the legal enforceable right to offset the recognized amounts on a net basis or realize the asset and settle the liability simultaneously. 20 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements vii. Determination of fair value The determination of the fair values for the majority of financial assets and liabilities is based on the market price or quotes of security dealers for financial instruments traded in an active market. The fair value for other instruments is determined using valuation techniques. The valuation techniques include the techniques to calculate the net current value, discounted cash flow method, comparison with other instruments similar to those for which there are observable market prices and valuation models. The Organization uses reputable valuation models to determine the fair value of financial instruments that consider observable market data. For more complex instruments, the Organization uses proprietary models that are usually developed based on standard valuation models. Some of the information included in the models may not be observable in the market and are derived from market prices or rates or may be estimated on the basis of assumptions. The value produced by a model or by a valuation technique is adjusted to reflect various factors, since the valuation techniques do not necessarily reflect all of the factors that market participants take into account during a transaction. The valuations are adjusted to consider the risks of the models, differences between the buy and sell price, credit and liquidity risks, as well as other factors. Management believes that such valuation adjustments are necessary and appropriate for the correct evaluation of the fair value of the financial instruments recorded in the consolidated statement of financial position. viii. Impairment of financial assets (a) Financial assets recognized as amortized cost On each reporting date, the Organization assesses whether there is objective evidence that financial assets are impaired. The financial assets are impaired and impairment losses are recognized only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The criteria that the Organization uses to determine that there is objective evidence of an impairment include: · significant financial difficulty of the issuer or obligor; · a breach of contract, such as a default or delinquency in interest or principal payments; · economic or legal reasons relating to the borrower’s financial difficulty, granting to the borrower a concession that the lender would not otherwise consider; · it becomes probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of those assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: Bradesco 21 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements (i) adverse changes in the payment status of borrowers; and (ii) national or local economic conditions that correlate with defaults in the assets. The Organization takes into consideration evidence of impairment loss for both individually significant assets and groups of assets. All significant financial assets are evaluated to detect specific losses. All significant assets that an assessment indicates have not been specifically impaired are valued as a group to detect any impairment loss that may have occurred, although not yet identified. The financial assets which are not individually significant are valued as a group to detect any collective impairment loss (recorded at the amortized cost) based on similar risk features. Assets that are individually assessed for impairment and for which an impairment loss is recognized are not included in a collective assessment of impairment. The amount of loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount of the asset is reduced through provisions and the amount of the loss is recognized in the consolidated statement of income. The calculation of the present value of the estimated future cash flows of a collateralized financial asset reflects the cash flows that may result from foreclosure less costs for obtaining and selling the collateral. For the purposes of a collective evaluation of impairment, financial assets are grouped on the basis of similar credit-risk characteristics (that is, on the basis of the Organization’s rating process that considers asset type, market segment, geographical location, collateral type, past-due status and other related factors). Those characteristics are relevant to the estimation of future cash flows for groups of such assets by being indicative of the debtors’ ability to pay all amounts due according to the contractual terms of the assets being evaluated. Future cash flows in a group of financial assets that are collectively evaluated for impairment are estimated on the basis of the contractual cash flows of the assets in the group and historical loss experience for assets with credit-risk characteristics similar to those in the group. Historical loss experience is adjusted on the basis of current observable data to reflect the effects of current conditions that did not affect the period on which the historical loss experience is based and to remove the effects of conditions in the historical period that do not currently exist. The methodology and assumptions used for estimating future cash flows are reviewed regularly to mitigate any differences between loss estimates and actual loss experience. Following impairment, interest income is recognized using the effective rate of interest which was used to discount the future cash flows for the purpose of measuring the impairment loss. When a loan is uncollectible, it is written off against the related allowance for loan impairment. Such loans are written off after all the necessary collection procedures have been completed and the amount of the loss has been determined. Subsequent recoveries of amounts previously written off are credited to the consolidated statement of income. 22 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements (b) Financial assets classified as available for sale The Organization assesses, at each reporting date, whether there is objective evidence that a financial asset or group of financial assets is impaired. For debt securities the Organization adopts the assessment described in item (a) above. If, in a subsequent period, the fair value increases, for debt instrument classified as available for sale, and the increase can be objectively related to an event occurring after the impairment loss was recognized in profit or loss, the impairment loss is reversed through the consolidated statement of income. In the case of equity investments classified as available for sale, a significant or prolonged decline in the fair value of the security below its cost is objective evidence of impairment resulting in the recognition of an impairment loss. If any such evidence exists for available-for- sale financial assets, the cumulative loss – measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss – is removed from equity and recognized in the income statement. Impairment losses recognized in the consolidated statement of income on equity instruments are not reversed through the consolidated statement of income. Increases in the fair value of equity instruments after impairment are directly recognized in equity – other comprehensive income. f) Non-current assets held for sale Under certain circumstances, property is repossessed following foreclosure of loans that are in default. Repossessed properties are measured at the lower of their carrying amount and fair value less the costs to sell and are included within “Non-current assets held for sale.” g) Reinsurance contracts Reinsurance contracts are made in the normal course of operations with the purpose of limiting potential losses, by spreading risks. Liabilities related to reinsurance operations are presented gross of their respective recoveries, which are booked in the Asset since the existing contract does not preclude us from our obligations with the insured parties. As required by the regulators, reinsurance companies with headquarters abroad must have a minimum rating from a risk classification agency, to reinsure risks which are for the most part transferred to local reinsurers. Therefore, management believes that the risks of impairment are reduced. If there are indications that the amounts recorded will not be realized by its carrying amount, these assets will be adjusted for impairment. h) Deferred acquisition costs These comprise deferred acquisition costs including commissions and brokers’ fees related to the sale of insurance policies. Deferred commissions are recognized in the consolidated statement of income over the life of the respective policies and pension plans contracts and the brokers’ fees over a twelve-month period. Bradesco 23 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i) Property and equipment i. Recognition and valuation Property and equipment are measured at cost less accumulated depreciation and accumulated impairment losses, if any. The cost includes expenses directly attributable to the acquisition of an asset. The cost of assets internally produced includes the cost of materials and direct labor, as well as any other costs that can be directly allocated and that are necessary for them to function. Software acquired for the operation of the related equipment is recorded as part of the equipment. When different parts of an item have different useful lives, and separately control is practicable, they are recorded as separate items (main components) comprising the property and equipment. Useful lives and residual values are reassessed at each reporting date and adjusted, if appropriate. Gains and losses from the sale of property and equipment are determined by comparing proceeds received with the carrying amount of the asset and are recorded in the consolidated income statement under the heading “Other operating income/ (expenses).” ii. Subsequent costs Expenditure on maintenance and repairs of a property and equipment item is recognized as an asset when it is probable that future economic benefits associated with the items will flow to the Organization for more than one year and the cost can be measured reliably. The carrying amount of the replaced part is derecognized. All other repairs and maintenance costs are charged to the consolidated statement of income during the reporting period in which they are incurred. iii. Depreciation Depreciation is recognized in the consolidated statement of income using the straight-line basis over the estimated useful economic life of the assets. The depreciable amount is the gross-carrying amount, less the estimated residual value at the end of the useful economic life. Land is not depreciated. Useful lives and residual values are reassessed at each reporting date and adjusted, if appropriate. j) Intangible assets Intangible assets comprise separately identifiable non-monetary items, without physical substance due to business combinations, computer software licenses and other intangible assets. Intangible assets are recognized at cost. The cost of an intangible asset, acquired in a business combination, is its fair value at the date of acquisition. Intangible assets with a definite useful life are amortized over their estimated useful economic life, not exceeding 20 years. Intangible assets with an indefinite useful life are not amortized. 24 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Generally, the identified intangible assets of the Organization have a definite useful life. At each reporting date, intangible assets are reviewed for indications of impairment or changes in estimated future economic benefits. If such indications exist, the intangible assets are analyzed to assess whether their carrying amount is fully recoverable. An impairment loss is recognized if the carrying amount exceeds the recoverable amount. i. Goodwill Goodwill (or bargain purchase gain) arises on the acquisition of subsidiaries and joint ventures. Goodwill reflects the excess of the cost of acquisition in relation to the Organization’s share of the fair value of net identifiable assets or liabilities of an acquired subsidiary or joint venture on the date of acquisition. Goodwill originated from the acquisition of subsidiaries is recognized as “Intangible Assets”, and the goodwill from acquisition of associated companies is included in the carrying amount of the investment. See Note 2(a)(ii). When the difference between the cost of acquisition and the Organization’s share of the fair value of net identifiable assets or liabilities is negative (bargain purchase gain), it is immediately recognized in the consolidated statement of income as a gain on the acquisition date. Goodwill is allocated to Cash-Generating Units (CGUs) or groups of cash-generating units for the purpose of impairment testing. Allocation is made to the CGUs or groups of CGUs expected to benefit from the business combination from which the goodwill originated. Goodwill is tested annually, as well as whenever a trigger event has been observed, for impairment by comparing the recoverable amount of a CGU with the carrying value of its net assets, and is carried at cost less impairment losses. Impairment losses on goodwill are not reversed. Gains and losses realized in the sale of an entity include consideration of the carrying amount of goodwill relating to the entity sold. ii. Software Software acquired by the Organization is recorded at cost, less accumulated amortization and accumulated impairment losses, if any. Internal software-development expenses are recognized as assets when the Organization can demonstrate its intention and ability to complete the development, and use the software in order to generate future economic benefits. The capitalized costs of internally developed software include all costs directly attributable to development and are amortized over their useful lives. Internally developed software is recorded at its capitalized cost less amortization and impairment losses. Subsequent software expenses are capitalized only when they increase the future economic benefits incorporated in the specific asset to which it relates. All other expenses are recorded as expenses as incurred. Amortization is recognized in the consolidated statement of income using the straight-line method during the estimated useful life of the software, beginning on the date that it becomes available for use. The estimated useful life of software is from two to five years. Useful lives and residual values are reviewed at each reporting date and adjusted, if appropriate. Bradesco 25 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iii. Other intangible assets Other intangible assets refer basically to the customer portfolio and acquisition of banking service rights. They are recorded at cost less amortization and impairment losses, if any, and are amortized over the period during which the asset is expected to contribute, directly or indirectly, to the future cash flow. These intangible assets are reviewed annually, or whenever events or changes in circumstances occur which could indicate that the carrying amount of the assets cannot be recovered. If necessary, the write-off or impairment is immediately recognized in the consolidated statement of income. k) Leasing The Organization has both operating and finance leases and operates as a lessee and a lessor. Leases in which a significant part for the risks and benefits of the asset is borne by the lessor are classified as operating leases. For leases in which a significant part of the risks and benefits of the asset is borne by the lessee, the leases are classified as financial leasing. Leases in terms of which the Organization assumes substantially all the risks and rewards of ownership are classified as finance leases. Upon initial recognition the leased asset as measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments. Subsequent to initial recognition, the asset is accounted for in accordance with the accounting policy applicable to that asset. As a lessee, the Organization classifies its leasing operations mainly as operating leases, and the monthly payments are recognized in the financial statements using the straight-line method over the term of the lease. Lease incentives received are recognized as an integral part of the total lease expense, over the term of the lease. When an operating lease is terminated before the contract expires, any payment that may be made to the lessor in the form of a penalty is recognized as an expense for the period. As a lessor, the Organization has substantially finance lease contracts. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability. The finance expense is allocated to each period during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Contingent lease payments are accounted for by revising the minimum lease payments over the remaining term of the lease when the lease adjustment is confirmed. i. Finance Leases Finance leasing assets in the consolidated statement of financial position are initially recognized in the “loans and advances” account at an amount equal to the net investment in the lease. 26 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The initial direct costs generally incurred by the Organization are included in the initial measurement of the leasing receivable, decreasing the amount of income recognized over the lease term. These initial costs include amounts for commissions, legal fees and internal costs. The costs incurred in relation to the negotiation, structuring and sales of leases are excluded from the definition of initial direct costs and therefore are recognized as expenses when the profit from the sale of the lease is recognized, which is recognized at the beginning of the lease term. Recognition of financial revenue reflects the constant rate of return on the net investment made by the Organization. The estimated non-guaranteed residual values used in the calculation of the gross investment of the lessor in the lease are reviewed at least annually. If there is a decrease in the estimated non-guaranteed residual value, the income allocated over the period of the lease is also reviewed periodically and any decrease in relation to the accumulated values is immediately recognized in the consolidated statement of income. ii. Operating leases The assets leased under operating leases, where the Organization acts as lessor, are recognized in the consolidated statement of financial position as property and equipment according to the nature of the item leased. The initial direct costs incurred by the Organization are added to the carrying amount of the leased asset and are recognized as expenses over the period of the lease and on the same basis as the income recognition. Revenue from leasing is recognized using the straight-line method over the term of the lease, even if the payments are not made on the same basis. Costs, including depreciation, incurred to produce the income are recognized as expenses. The depreciation policy for leased assets is the same as the depreciation policy used by the Organization for similar assets. l) Impairment of non-financial assets (except for deferred tax assets) Assets that have an indefinite useful life such as goodwill are not subject to amortization and are tested annually at the same date to verify the existence of impairment. Assets, which are subject to amortization, are reviewed to verify impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized based on the excess of the assets or its cash generating unit (CGU) carrying amount over its estimated recoverable amount. The recoverable amount of an asset or CGU is the greater of an asset’s fair value, less costs to sell, and its value in use. For the purpose of impairment testing, the assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or CGUs. Subject to an operating segment ceiling test, for the purpose of goodwill impairment testing, CGUs to which goodwill has been allocated are aggregated so that the level at which impairment testing is performed reflects the lowest level at which goodwill is monitored for internal reporting purposes. Goodwill acquired in a business combination is allocated to groups of CGU’s that are expected to benefit from the synergies of the combination. Bradesco 27 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The recoverable amount is the higher of an asset’s fair value less costs to sell and its value in use. When assessing the value in use, the estimated future cash flows are discounted to their present value using a discount rate that reflects the current market conditions of the time value of money and the specific risks of the asset or CGU. The Organization’s corporate assets do not generate separate cash inflows and are utilized by more than one CGU. Corporate assets are allocated to CGU’s on a reasonable and consistent basis and tested for impairment as part of the testing of the CGU to which the corporate asset is allocated. Impairment losses are recognized in profit or loss. Impairment losses recognized in respect of CGU’s are allocated first to reduce the carrying amount of any goodwill allocated to the CGU (group of CGU’s) and then to reduce the carrying amount of the other assets in the CGU (group of CGU’s) on a pro rata basis. An impairment of goodwill cannot be reversed. With regard to other assets, an impairment loss recognized in previous periods is reassessed at each reporting date for any indications that the impairment has decreased or no longer exists. An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. An impairment loss is only reversed to the extent that the carrying amount of the asset does not exceed the carrying amount that would have been determined, net of depreciation and amortization, if no impairment had been recognized. m) Deposits, debt securities issued and subordinated liabilities Deposits, debt securities issued and subordinated liabilities are the main sources of funding used by the Organization to finance its operations. They are initially recorded at fair value plus transaction costs and are subsequently measured at amortized cost using the effective interest method. n) Provisions, contingent liabilities and contingent assets A provision is recognized when, as a result of a past event, the Organization has a present legal or constructive obligation that can be reliably estimated and it is probable that an outflow of economic benefits will be required to settle an obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The provisions were established by Management taking into account the opinion of their legal advisors, nature of the actions, similarity with previous suits, complexity and positioning of the Courts, whenever there is a probable loss. Contingent liabilities are disclosed if there is a possible future obligation resulting from past events or if there is a present obligation resulting from a past event. Contingent assets are recorded only when there are real guarantees or favorable and non-appealable court decisions, and when the gain is considered to be virtually certain. The contingent assets for which the expectation of the outcome is favorable are only disclosed in the financial statements, when material. 28 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements o) Classification of insurance contracts and investments An insurance contract is a contract in which the Organization accepts a significant insurance risk from the policy holder by agreeing to compensate the policyholder if a specific uncertain future event adversely affects the policy holder. Reinsurance contracts are also treated from the perspective of insurance contracts by transferring significant insurance risk. Contracts classified as investment contracts are related to our capitalization bonds, which do not transfer significant insurance risk and are accounted for as financial instruments in accordance with IAS 39. p) Insurance and pension plan technical provisions i. Property damage The provision for unearned premiums (PPNG) is calculated on a pro-rata die basis on the net assignment of coinsurance premiums, taking into account reinsurance operations in and corresponding to the unexpired risk period of the insurance contracts. The assignment of the corresponding provision to the estimate of current risks relating to policies not yet issued is constituted in the PPNG-RVNE. The provision for claims to settle (PSL) is established based on the estimated claims paid, taking into account all administrative and judicial claims on the reporting date and the related costs such as expenses for claim adjustments and legal fees, among others. Constitution of provision for incurred but not reported losses (IBNR) is based on incurred but not paid losses (IBNP) deducted from PSL balance on the calculation base date. To calculate IBNP, the final estimate of incurred and not paid losses is calculated on the basis of a half-yearly run-off triangle that considers the historic development of losses paid over the last 14 semesters to establish a future projection per occurrence period. IBNR provision related to retroceding operations was constituted on the basis of amounts informed by IRB - Brasil Resseguros S.A. Provision for premium insufficiency (PIP) should be constituted upon the determination of a deficit in PPNG related to current risks to cover expected indemnities and related future expenses. For the base date, no constitution was considered necessary. Other provisions correspond to extended warranty operation during the manufacturer’s warranty period and the Provision for Administrative Expenses (PDA) derived from DPVAT insurance operations. ii. Insurance for people, except individual life The provision for unearned premiums (PPNG) is calculated on a pro-rata day basis on the net assignment of coinsurance premiums, taking into account reinsurance operations in and corresponding to the unexpired risk period of the insurance contracts and includes an estimate for the current risks relating to policies not yet issued (RVNE). The provision for premium deficiency (PIP) is made to cover any differences between the expected present value of indemnities and related future costs and the expected present value of future premiums. The provision is calculated on an actuarial basis and takes into account the biometric AT-2000 Male for men and AT-2000 Female for women, improvement of 1.5% per year, specific decreasing rates for other risk coverage deducted from the real interest rate of 3.5% per year (4% until August 2012). Bradesco 29 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The mathematical provision for benefits to be granted (PMBaC) is calculated by the difference between the current value of the future benefits and the current value of the future contributions, corresponding to the obligations assumed. The provision for redemptions and other unsettled values (PROVR) comprises the values related to the redemptions to settle and to the returns of premiums still not transferred to the receiving entity. Constitution of provision for incurred but not reported losses (IBNR) is based on incurred and not paid losses (IBNP) deducted from PSL balance on the calculation date base. To calculate IBNP, the final estimate of incurred and not paid losses is calculated on the basis of a half-yearly run-off triangle that considers the historic development of losses paid over the last 14 semesters to establish a future projection per occurrence period. The provision for unsettled claims (PSL) considers all the reports of claims received until the reporting date and the related costs, such as expenses with the regulation of claims, and judicial fees by decree, among others. The provision is restated monetarily and includes all of the known claims under judicial review. iii. Individual life insurance, excluding the insurance of variable contribution with survival coverage (VGBL) The provision for unexpired risks (PRNE) is calculated on a pro-rata day basis on the net assignment of coinsurance premiums, taking into account reinsurance operations in and corresponding to the unexpired risk period of the insurance contracts and considers estimates of current risks that have yet to be issued (RVNE). The mathematical provision for benefits to be granted (PMBaC) is calculated by the difference between the current value of the future benefits and the current value of the future contributions, corresponding to the obligations. The provision for redemptions and other unsettled values (PROVR) comprises the values referring to the unsettled redemptions, to the premium returns and to the portability requested and still not transferred to the receiving entity. Constitution of provision for incurred but not reported losses (IBNR) is based on incurred and not paid losses (IBNP) deducted from PSL balance on the calculation date base. To calculate IBNP, the final estimate of incurred and not paid losses is calculated on the basis of a half-yearly run-off triangle that considers the historic development of losses paid over the last 14 semesters to establish a future projection per occurrence period. The provision of unsettled benefits (PBR) considers all of the reported claims received until the reporting date and the related costs, such as expenses with the regulation of claims, and judicial fees by decree, among others. The provision is restated monetarily and includes all of the known claims under judicial review. 30 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iv. Health For the health sector, the provision for unsettled claims (PSL) was measured, as the base of the reported claims received until the reporting date including judicial claims and related costs. For the portfolio of individual health plans, with respect to coverage of five-year remission for the policy holder’s dependents in case of his/her death, the mathematic provision of benefits to be granted (PMBaC) is constituted, the calculation methodology of which takes into consideration, in addition to the discount rate of 5.5% per year used until August 2012 and 4% per year after that date, the expected permanence of insured persons in the plan until their withdrawal for death, and thereafter, the costs related to the permanence of dependents in the plan for five years without the corresponding payment of premiums The provision for benefits granted (PMBC) from the individual health plan portfolio is made up of liabilities resulting from contractual remission clauses of health assistance coverage payments, based on the present value of future estimated expenses with health assistance costs of the dependents of deceased policyholders. The other provisions are constituted, for the individual health portfolio, to cover the resulting differences between the expected present value of indemnities and related future costs and the expected present value of future premiums considering a discount rate of 5.5% per year used until August 2012 and 4% per year thereafter. v. Operations with DPVAT Insurance DPVAT insurance operations, including their respective technical provisions, are recorded on the basis of information received from the Seguradora Líder dos Consórcios do Seguro DPVAT S.A. vi. Open pension plan and life insurance of variable contribution with survival coverage (VGBL) The provision for unexpired risks (PRNE) is calculated on a pro-rata day basis on the net assignment of coinsurance premiums, taking into account reinsurance operations in and corresponding to the unexpired risk period of the insurance contracts and considers estimates of current risks that have yet to be issued (RVNE). The mathematic provisions for benefits to be granted (PMBaC) refer to participants whose benefits have not started yet. In pension plans known as “traditional” with characteristic of defined benefit, provision represents the difference between the current value of future benefits and the current value of future contributions corresponding to obligations assumed in the form of retirement, disability, pension and savings plans. Provision is calculated according to methodologies and assumptions established in the actuarial technical note of each product. Mathematical provisions for benefits to be granted related to long term life insurance and pension plans (VGBL and PGBL) represent the total amount of contributions made by participants, net of charges and other contractual fees, plus financial yield generated through the investment of resources in investments funds through quotas in specially recorded investment funds (FIEs). The provision for redemptions and other unsettled values (PROVR) comprises the values referring to the unsettled redemptions, to the premium returns and to the portability requested and still not transferred to the receiving entity. Bradesco 31 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The mathematical provision for benefits granted (PMBC) refers to participants that receive benefits and corresponds to the current value of future obligations for the continued payment of benefits. Provision is calculated according to the methodology and assumptions, such as mortality and interest rate, established in actuarial technical notes of each product The provision for insufficient contributions (PIC) is recorded to meet occasional unfavorable variations in technical risks taken on in the mathematical provision for benefits to be granted and the mathematical provision for benefits granted, considering a greater tendency of survival among participants. In the plans with survival risk, the provision is calculated actuarially and takes into consideration the biometric table AT-2000 Male (smoothed) for men and AT-2000 Female (smoothed) for women, improvement of 1.5% a year and real interest rate of 3.5% a year from August, 2012 (4% until July, 2012). In the plans with risk of survival of disabled the provision takes into account the biometric table AT-49 Male and the real interest rate of 3.5% a year from August, 2012 (4% until July, 2012). Improvement is a technique that restates the table of survival automatically, considering the increase expected of the future survival. The provision for administrative expenses (PDA) is constituted to cover future administrative expenses of the plans with a defined benefit, defined contribution and variable contribution. The premises of the calculation are the same included in the calculation of the PIC, with the inclusion of expenditure on benefit payments. The provision for financial surplus (PEF) corresponds to an installment of financial yield obtained through the application of provisions that exceed the minimum yield of pension plans with a clause for the participation in financial surplus. The provision for technical surplus (PET) corresponds to the difference between the value expected and the value observed of the events incurred in the period for the pension plans with a participation clause in the technical surplus. The provision of unsettled benefits (PBR) considers all of the reported claims received until the reporting date and the related costs, such as expenses with the regulation of claims, and judicial fees by decree, among others. The provision is restated monetarily and includes all of the known claims under judicial review. vii. Liability Adequacy Test (LAT) The Organization conducted the liability adequacy test for all the contracts that meet the definition of an insurance contract according to IFRS 4 and which are in force on the date of execution of the test. This test is conducted every six months and the liability of insurance contracts, gross of reinsurance, is considered as the net carrying amount, deducting the deferred acquisition costs (DAC) and the related intangibles. To conduct this test, the Organization uses actuarial methods that consider the estimated present value of all future cash flows, including expenses to settle claims from actuarial premises on the date the test is conducted. In the test, contracts are grouped by similar risk or by whether the insurance risk is co-managed by Management. The assumptions related to the claims ratio, administrative and operating expenses, selling expenses, cancellations, future contributions, redemptions and conversions into income adopted for testing purposes, are based on historical records. On the other hand, the assumptions related to mortality and survival follow the biometric tables which are formulated specifically based on Brazilian insurance market experience, BR-EMS, and also consider the continued improvement of life expectancy (known technically as the ‘improvement’ assumption), in accordance with the G Scale of the Sociedade de Atuários (SOA). 32 IFRS – International Financial Reporting Standards – December 2012 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The discount rates used to bring the projected flows to present value are risk-free forward rates, corresponding to the guarantees offered for each product. If any insufficiency is detected, the Organization must record it as an expense in the consolidated statement of income for the year and establish additional provisions for the insurance losses already recorded on the test base date. The result of the adequacy test does not show insufficiency regarding technical provisions. q) Financial guarantees Financial guarantees are contracts that require the Organization to make specific payments under the guarantee for a loss incurred when a specific debtor fails to make a payment when due in accordance with the terms of the debt instrument. Financial guarantees are initially recognized in the financial statements at fair value on the date the guarantee was given. Subsequent to initial recognition, the Organization’s obligations under such guarantees are measured as the higher out of the initial amount, less the accumulated amortization, and the best estimate of the amount required to settle the guarantee if management deems such expenditure as probable. These estimates are determined based on experience of similar transactions and history of past losses, supplemented by the judgment of the Management. The fee income earned is recognized on a straight-line basis over the life of the guarantee. Any increase in the liability relating to guarantees is reported in the consolidated statement of income within “Other operating income/ (expenses)”. r) Employee benefits i. Defined contribution plan Bradesco and its subsidiaries sponsor pension plans for their employees and Management of the “Free Benefit Generator Plan (PGBL)” type. The PGBL is a pension plan with defined contributions which allows financial resources to be accumulated throughout the professional career of the participants based on contributions paid by them and the sponsoring company, the funds of which are invested in an Exclusive Mutual Fund (FIE). The actuarial obligations of PGBL are fully covered by the corresponding FIE. The PGBL is managed by the subsidiaries Bradesco Vida e Previdência S.A Contributions from employees and management are equal to 4% of their salaries except for those participants who, in 2001, opted to migrate from a defined benefit plan to the PGBL, and whose contributions were maintained at the same level as the defined benefit plan at the time it was transferred, always in compliance with the minimum of 4% of the salary. Contribution obligations for defined contribution pension plans are recognized as expenses in profit or loss as incurred. Once the contributions are paid, Bradesco, in the capacity of employer, has no obligation to make any additional payment. Bradesco 33 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements In addition to the PGBL described above, the participants who migrated from the defined benefit plan are assured a proportional deferred benefit. For retired and pensioned employees, regardless of whether they are participants in the migrated defined benefit plan or not, the present value of the actuarial obligations of the plan is invested in FIEs. ii. Defined benefit plans The Organization’s net obligation, in relation to the defined benefit plans, refers exclusively to institutions acquired and the plans are calculated separately for each plan, estimating the future benefit that the employees have earned in return for their service during the current and prior periods. The benefit is discounted to determine its present value and any unrecognized past service costs and fair value of any plan assets are deducted.
